                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


GILBERT GONZALES, Individually and                                                                 PLAINTIFF
on Behalf of All Others Similarly Situated


vs.                                        No. 5:20-cv-568


QUALITY RESIDENTIAL & COMMERCIAL                                                           DEFENDANTS
PAINTING, INC., and RICHARD ZARAZINSKI


                    ORIGINAL COMPLAINT—COLLECTIVE ACTION


      COMES NOW Plaintiff Gilbert Gonzales (“Plaintiff”), individually and on behalf of

all others similarly situated, by and through his attorneys Merideth Q. McEntire and Josh

Sanford of the Sanford Law Firm, PLLC, and for his Original Complaint—Collective

Action against Defendants Quality Residential & Commercial Painting, Inc., and Richard

Zarazinski (collectively “Defendants”), he does state and allege as follows:

                           I.         PRELIMINARY STATEMENTS

      1.     This is a collective action brought by Plaintiff, individually and on behalf of

all similarly situated employees who were employed by Defendants at any time within a

three-year period preceding the filing of this Complaint.

      2.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”) for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorneys’ fees as a

result of Defendants’ failure to pay Plaintiff and all other similarly situated employees

lawful overtime compensation for hours worked in excess of forty (40) per week.


                                                 Page 1 of 9
            Gilbert Gonzales, et al., v. Quality Residential & Commercial Painting, Inc., et al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-568
                                 Original Complaint—Collective Action
       3.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA as described, infra.

                              II.      JURISDICTION AND VENUE

       4.     The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       5.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2) because the State of Texas has personal jurisdiction over Defendant, and

Defendants therefore “reside” in Texas.

       6.     Plaintiff was employed by Defendants at Defendants’ painting business

located in Bexar County. Therefore, the acts complained of herein were committed and

had their principal effect against Plaintiff within the San Antonio Division of the Western

District of Texas, and venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                        III.      THE PARTIES

       7.     Plaintiff is a resident and citizen of Bexar County.

       8.     Separate Defendant Quality Residential & Commercial Painting, Inc.

(“QRCP”), is a domestic, for-profit corporation.

       9.     QRCP’s registered agent for service is Richard Allen Zarazinski, at 8335

Greenham, San Antonio, Texas 78239.

       10.    Separate Defendant Richard Zarazinski (“Zarazinski”) is an individual and

resident of Texas.




                                                  Page 2 of 9
             Gilbert Gonzales, et al., v. Quality Residential & Commercial Painting, Inc., et al.
                                U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-568
                                  Original Complaint—Collective Action
                                IV.      FACTUAL ALLEGATIONS

       11.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       12.     Zarazinski is an owner, principal, officer and/or director of QRCP.

       13.     Zarazinski manages and controls the day-to-day operations of QRCP,

including but not limited to the decision to not pay Plaintiff a sufficient overtime premium

for hours worked in excess of forty (40) per week

       14.     At all times relevant, Zarazinski had the power to hire and fire QRCP’s

employees and supervised and set wages and wage policies for QRCP’s employees.

       15.     Defendants acted jointly as “employers” within the meanings set forth in

the FLSA, and were, at all times relevant to the allegations in this Complaint, the

employers of Plaintiff.

       16.     Defendants operate a painting business in Bexar County.

       17.     Defendants employ two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce, such as tools and paint.

       18.     Defendants’ annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) for each of the three years preceding the filing of this Complaint.

       19.     Defendants were Plaintiff’s employer within the meaning of the FLSA, 29

U.S.C. § 203(d), at all times relevant to this lawsuit.

       20.     Plaintiff was employed by Defendants as a Painter from March of 2003 to

                                                  Page 3 of 9
             Gilbert Gonzales, et al., v. Quality Residential & Commercial Painting, Inc., et al.
                                U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-568
                                  Original Complaint—Collective Action
March of 2020.

       21.     At all relevant times, Defendants directly hired Painters; paid them wages;

controlled their work schedules, duties, protocols, applications, assignments and

employment conditions; and kept at least some records regarding their employment.

       22.     During the relevant time period, Defendants classified Plaintiff and other

Painters as nonexempt from the overtime requirements of the FLSA and paid them an

hourly wage.

       23.     Plaintiff and other Painters regularly worked over forty hours per week.

       24.     Defendant paid Plaintiff and other Painters their regular rate for hours

worked over forty in a week. In other words, Defendant did not pay Plaintiff and other

Painters an overtime premium for hours worked over forty in a week.

       25.     Defendant automatically deducted a thirty-minute lunch each day, despite

the fact that Plaintiff and other Painters were regularly required to work through lunch.

       26.     If Plaintiff and other Painters arrived late to work, Defendant penalized

them by punitively deducting from their wages.

       27.     Defendant failed to pay Plaintiff and similarly situated employees for all

hours worked, including failing to pay them an overtime premium of one and one-half

(1.5) times their regular rate of pay for all hours worked over forty (40) per week.

       28.     At all times relevant hereto, Defendants were aware of the overtime

requirements of the FLSA.

                    V.       REPRESENTATIVE ACTION ALLEGATIONS

       29.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

                                                  Page 4 of 9
             Gilbert Gonzales, et al., v. Quality Residential & Commercial Painting, Inc., et al.
                                U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-568
                                  Original Complaint—Collective Action
       30.    At all relevant times, Plaintiff and all others similarly situated have been

entitled to the rights, protections and benefits provided by the FLSA.

       31.    Plaintiff brings his claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all

persons who were, are, or will be employed by Defendants as similarly situated

employees at any time within the applicable statute of limitations period, who are

entitled to payment of the following types of damages:

       A.     An overtime premium for all hours worked in excess of forty (40) per week;

       B.     Liquidated damages; and

       C.     Costs of this action, including attorney’s fees.

       32.    The proposed class of opt-in plaintiffs is preliminarily defined as follows:

                           All Painters within the past three years.

       33.    The proposed FLSA collective members are similarly situated in that they

share these traits:

       A.     They performed the same or similar job duties;

       B.     They were classified by Defendants as nonexempt from the overtime

requirements of the FLSA and paid hourly rates;

       C.     They were subject to Defendants’ common policy of not paying a proper

overtime premium for all hours worked over forty (40) per week;

       D.     They were subject to Defendants’ common policy of deducting meal

breaks whether or not a break was taken; and/or

       E.     They were subject to Defendants’ common policy of deducting from hours

worked as a penalty for arriving late to work.

                                                  Page 5 of 9
             Gilbert Gonzales, et al., v. Quality Residential & Commercial Painting, Inc., et al.
                                U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-568
                                  Original Complaint—Collective Action
        34.    At all relevant times, each member of the putative class regularly engaged

in interstate commerce or handled, sold, or otherwise worked with goods or materials

that had been moved in or produced for interstate commerce.

        35.    Plaintiff is unable to state the exact number of the class but believes the

number to be more than ten (10) individuals. Defendants can readily identify the

members of the class, who are a certain portion of the current and former employees of

Defendant.

        36.    Each Plaintiff has filed or will soon file a written Consent to Join this

lawsuit.

        37.    The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendants, and notice should be provided

to the probable FLSA collective action plaintiffs via first class mail to their last known

physical and mailing addresses as soon as possible.

        38.    The email addresses of many of the probable FLSA collective action

plaintiffs are available from Defendants, and notice should be provided to the probable

FLSA collective action plaintiffs via email to their last known email address as soon as

possible.

        39.    Defendants’ actions in denying overtime wages to Plaintiff and all other

similarly situated employees were intentional and constitute a willful violation of the

FLSA.

                             VI.    FIRST CLAIM FOR RELIEF
                    (Collective Action Claim for Violation of the FLSA)

        40.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.
                                                   Page 6 of 9
              Gilbert Gonzales, et al., v. Quality Residential & Commercial Painting, Inc., et al.
                                 U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-568
                                   Original Complaint—Collective Action
       41.    Plaintiff, on behalf of all others similarly situated, assert this claim for

damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       42.    At all relevant times, Plaintiff and all similarly situated employees have

been entitled to the rights, protection, and benefits provided by the FLSA.

      43.     At all relevant times, Plaintiff and all similarly situated employees have

been “employees” of Defendants, as defined by 29 U.S.C. § 203(e).

       44.    At all relevant times, Defendants were “employers” of Plaintiff and all

similarly situated employees, as defined by 29 U.S.C. § 203(d).

       45.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       46.    At all relevant times, Defendants willfully failed and refused to pay a

proper overtime premium to Plaintiff and other similarly situated employees for all hours

worked over forty (40) per week.

       47.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff and all other similarly situated employees for monetary damages, liquidated

damages, and costs, including reasonable attorneys’ fees, for all violations that occurred

within the three (3) years prior to the filing of this Complaint.

                            VII. SECOND CLAIM FOR RELIEF
                        (Individual Claim for Violation of the FLSA)

       48.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.
                                                  Page 7 of 9
             Gilbert Gonzales, et al., v. Quality Residential & Commercial Painting, Inc., et al.
                                U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-568
                                  Original Complaint—Collective Action
       49.     At all relevant times, Plaintiff have been entitled to the rights, protection,

and benefits provided by the FLSA.

       50.     At all relevant times, Plaintiff has been an “employee” of Defendants as

defined by 29 U.S.C. § 203(e).

       51.     At all relevant times, Defendants were “employers” of Plaintiff as defined

by 29 U.S.C. § 203(d).

       52.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       53.     Defendants willfully failed and refused to pay Plaintiff a proper overtime

premium for all hours worked over forty (40) per week.

       54.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

                                   VIII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Gilbert Gonzales, individually and

on behalf of all others similarly situated, respectfully requests this Court to grant the

following relief:

       A.      Declaratory judgment that Defendants’ practices alleged in this Complaint

violate the FLSA and its related regulations;

                                                  Page 8 of 9
             Gilbert Gonzales, et al., v. Quality Residential & Commercial Painting, Inc., et al.
                                U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-568
                                  Original Complaint—Collective Action
       B.     Certification of a class under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

       C.     Judgment for damages suffered by Plaintiff and all others similarly situated

for all unpaid compensation under the FLSA and its related regulations;

       D.     Judgment for liquidated damages owed to Plaintiff and all others similarly

situated pursuant to the FLSA and its related regulations;

       E.     An order directing Defendants to pay Plaintiff and all others similarly

situated prejudgment interest, a reasonable attorney’s fee and all costs connected with

this action; and

       F.     Such other and further relief as this Court deems just and proper.

                                                                   Respectfully submitted,

                                                                   GILBERT GONZALES, Individually
                                                                   and on Behalf of All Others
                                                                   Similarly Situated, PLAINTIFF

                                                                   SANFORD LAW FIRM, PLLC
                                                                   ONE FINANCIAL CENTER
                                                                   650 S. SHACKLEFORD SUITE 411
                                                                   LITTLE ROCK, ARKANSAS 72211
                                                                   TELEPHONE: (501) 221-0088
                                                                   FACSIMILE: (888) 787-2040

                                                                   /s/ Merideth Q. McEntire
                                                                   Merideth Q. McEntire
                                                                   Tex. Bar No. 24105123
                                                                   merideth@sanfordlawfirm.com

                                                                   /s/ Josh Sanford
                                                                   Josh Sanford
                                                                   Tex. Bar No. 24077858
                                                                   josh@sanfordlawfirm.com




                                                 Page 9 of 9
            Gilbert Gonzales, et al., v. Quality Residential & Commercial Painting, Inc., et al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-568
                                 Original Complaint—Collective Action
